DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate all of  lid, hopper, and covering device, see page 9. It is not clear from the specification if the hopper is the same part or a different part as the lid/cover and all three parts have been described as 16 in the specification. Examiner suggests amending the specification to clarify which reference characters refer to the lid/cover and hopper. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-5, 8-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roemer (US 20090142437) modified by Stott (GB 731,600, see foreign reference provided).
Regarding claim 1, Roemer meets the claimed, Filling device (10) for a tabletting machine (18) (Roemer Abstract described a filling apparatus for a rotary tablet press) comprising a covering device (16) (Roemer [0026] describes a conical ceiling part 34 or “covering device”)  and a cone (14), (Roemer [0028] describes a filling wheel “cone” 56 that) has a conical portion 58 wherein a gap (24) is formed between the covering device (16) and the cone (14), (Roemer [0028] describes a chamber 36 “gap” for powder material between the conical portion 58 and the ceiling “covering device” 34, see also Figure 3) said gap (24) being designed to guide tabletting material from a filling tube (12) of the filling device (10) into a region of die openings (28) of a die table (26), (Roemer [0031] describes the chamber “gap” 36 is used to guide powder from the inlet opening 64 or “filling tube” to the die bores “die openings” 22  on the die plate “die table” 14) characterised in that the covering device (16) is rotatably formed (Roemer [0028] describes the conical portion is conical or “rotatably formed”) and the filling device (10) comprises a drive unit (20) (Roemer [0028] describes a drive shaft 62.)
Roemer does not describe a rotational covering device and does not meet the claimed, for generating the rotational movement of the covering device (16).
Analogous in the field of filling machines, Stott meets the claimed, and the filling device (10) comprises a drive unit (20) for generating a rotational movement of the covering device (16) (Stott page 6 lines 45-49 describes a similar apparatus but where the casing “covering device” 51 is rotational.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus including the cover of Roemer with the rotational cover of Stott in order to move the powder on the rotating table, see Roemer page 6 lines 45-49.
Regarding claim 2, Roemer meets the claimed, Filling device according to claim 1 characterised in that the cone (14) comprises a cone tip (32) (Roemer [0028] describes the filling wheel “cone” 56 has a conical portion “tip” 58) and the filling tube (12) of a material feed is arranged centrally above the cone tip (32) and/or the filling tube (12) is arranged centrally with respect to an inlet opening of the covering device (16) (Roemer Figure 3 shows the inlet opening “filling tube” 64 is central above the tip portion of conical portion 58.)
Regarding claim 4, Roemer [0028] describes a motor which rotates the drive shaft and does not describe gears and does not meet the claimed, Filling device (10) according to claim 1 characterized in that the drive unit (20) is formed by a gear drive and/or a belt drive.
Analogous in the field of filling machines, Stott meets the claimed, Filling device (10) according to claim 1 characterized in that the drive unit (20) is formed by a gear drive and/or a belt drive (Stott page 4 lines 38-42 describe a drive unit made by a gear drive.)
It would have been obvious to a person of ordinary skill in the art before the filing date to substitute the motor of Roemer with the gear drive of Stott in order to match the speed between parts of the filling machine, see Stott page 4 lines 39-46.
Regarding claim 5, Roemer meets the claimed, Filling device (10) according to claim 1 characterized in that the drive unit (20) is arranged below the filling device (10) (Roemer [0028] and Figure 3 describes the shaft 62 is below the filling device.)
Regarding claim 8, Roemer meets the claimed, Filling device (10) according to claim 1 characterized in that the filling device (10) comprises a bearing housing (38) for mounting the covering device (16) (Roemer [0027] describes a disc shaped portion “bearing housing” 52 that houses a flange to attach the ceiling part “covering device” 34.)
Regarding claim 9, Roemer meets the claimed, Filling device (10) according to claim 1 characterised in that the cone (14) is formed in at least two parts and comprises at least one truncated cone (34) and one cone tip (32) (Roemer [0028]-[0029] describes the filling wheel “cone” 58 has a coniform portion 58 “cone tip” and a wings 60 or “truncated cone” portions.)
Regarding claim 10, Roemer meets the claimed, Filling device (10) according to claim 9 characterized in that the cone tip (32) is rotatably formed (Roemer [0028] describes the coniform portion “cone tip” which is conical or “rotatably formed”.)
Regarding claim 12, Roemer meets the claimed, Filling device (10) according to claim 1 characterized in that the cone (14) comprises different portions, the different portions having different cross- sections and/or pitch angles (Roemer [0028]-[0029] and Figure 3 shows the filling wheel “cone” 58 has different sections coniform portion 58 and wings 60 which have both different cross-sections and different pitch angles as shown on Figure 3.)
Regarding claim 13, Roemer meets the claimed, Filling device (10) according to claim 1 characterized in that the filling device (10) has no impeller and/or agitator blade (Roemer does not describe any impellers or agitators, see also Roemer [0011].)
	Regarding claim 15, Filling device (10) according to claim 1 characterized in that the filling device (10) comprises sealing means, said sealing means being adapted to prevent tabletting material from emerging in the region of the die openings (28) of the die table (26) and/or in a transition region between the covering device (16) and a filling tube adapter (Stott page 6 lines 56-61 describe a skirt 59 “sealing means” which prevents powder from leaking out of the die table.)
	It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of Roemer with the skirt (sealing device) of Stott in order to prevent powder from leaking between the die plate portion and the casing portion of the apparatus, see Stott page 6 lines 56-61. 
Claims 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer modified by Stott as applied to claims 1 and 5 above, and further in view of Wilson (US 6,068,465).
Regarding claim 6, Roemer does not describe a rotating covering device and does not meet the claimed, Filling device (10) according to claim 5 characterised in that the filling device (10) comprises a drive shaft (36) adapted to transmit rotational movement of the drive unit (20) to the covering device (16).
Analogous in the field of filling devices, Wilson meets the claimed, Filling device (10) according to claim 5 characterised in that the filling device (10) comprises a drive shaft (36) adapted to transmit rotational movement of the drive unit (20) to the covering device (16) (Wilson col. 6 lines 31-41 describe an upper housing portion rotates via being connected to a lower housing portion connected to a drive shaft.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the rotating covering device of modified Roemer with the shaft being connected to the housing as described in Wilson in order to rotate each part of the punch, see col. 6 lines 48-55.
Regarding claim 7, Wilson further meets the claimed, Filling device (10) according to claim 6 characterized in that the covering device (16) and the drive shaft (36) are connected to each other by coupling means (22) (Wilson col. 6 lines 31-42 describe an upper housing portion rotates via being connected to a lower housing portion via pins or clamps “coupling means” connected to a drive shaft.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the rotating covering device of modified Roemer with the coupling means as described in Wilson in order to connect the upper housing to the lower housing during use, see Wilson col. 6 lines 41-42.
Regarding claim 11, Roemer meets the claimed, Filling device (10) according to claim 8 characterised in that the cone tip (32) is connected to the drive shaft (36) (Roemer [0028] describe the conical portion of the filling wheel “cone” is connected to a shaft).
Roemer does not describe a rotating covering device and does not meet the claimed, and rotates in the same direction as the covering device (16).
Wilson further meets the claimed, and rotates in the same direction as the covering device (16) (Wilson col. 6 lines 31-41 describe an upper housing portion rotates via being connected to a lower housing portion via pins or clamps “coupling means” connected to a drive shaft, therefore it rotates the same way.)
Regarding claim 14, Roemer does not meet the claimed, Filling device (10) according to claim 1 characterized in that a non-rotating adapter is disposed between filling tube (12) and covering device (16).
Analogous in the field of filling machines, Wilson meets the claimed, Filling device (10) according to claim 1 characterized in that a non-rotating adapter is disposed between filling tube (12) and covering device (16) (Wilson col. 5 lines 42-44 describe a stationary spindle or “non-rotating adaptor”.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the covering device of Roemer with the stationary spindle (Adaptor) of Wilson in order to incorporate the feed passage in to the chamber “gap” so as to pass material through, see Wilson col. 5 lines 42-44. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer as modified by Stott as applied to claim 1 above, and further in view of Christiaens (US 2003/0042639).
Regarding claim 3, modified Roemer does not describe a drive unit above the covering device and does not meet the claimed, Filling device (10) according to claim 1 characterized in that the drive unit (20) is arranged above the covering device (16).
Analogous in the field of tablet pressing machines, Christiaens meets the claimed, Filling device (10) according to claim 1 characterized in that the drive unit (20) is arranged above the covering device (16) (Christiaens [0063] describes the feeding device of a compression unit where the drive shafts are located on top of the feeder housing “covering device” such that they protrude through a top wall.)
The courts have held that a simple substitution of one element for another to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine or substitute the driving unit that is beneath the filling device as described in Roemer with the driving device that is above the housing as described in Christiaens because it is a known configuration for producing a rotating effect in a feeding device for a press, see Christiaens [0063]. 
Response to Arguments
The drawing objection is not withdrawn because the specification still describes both the lid/cover and the hopper as being labeled 16. Examiner suggests amending the specification where appropriate to clarify how the parts are labeled or if all three names refer to the same part.
In response to the amendments filed 9/2/2022, the rejections under 35 USC 112(b) have been withdrawn.
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive.
Applicant argues that Stott does not tech a “rotatably formed” covering device or a drive unit for generating rotational movement of the covering device. Examiner disagrees. Roemer meets many of the limitations of claim 1 including a conically shaped covering device, the conical ceiling part 34. A cone is rounded and therefore “rotatably formed.” Roemer describes a drive shaft 62 which is capable of rotating parts of the tableting machine. Although the drive shaft of Roemer does not specifically rotate the conical ceiling part 34, Stott describes a casing 51 similar to a covering device that is rotatable. As can be seen by Stott Figure 4, the casing 51 clearly covers the cone 55 and is also rounded and therefore “rotatably formed”. It would not be beyond the ability of a person of ordinary skill in the art to simply modify the filling device of Roemer including the existing drive shafts such that the cover/ceiling part is rotatable as described by Stott. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744